PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tenger et al.
Application No. 15/474,974
Filed: 30 Mar 2017
For LARYNGOSCOPE AND METHOD OF USE

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the fifth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on March 11, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected Application Data Sheet (ADS).  

The fifth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An initial petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on April 8, 2019 along with, inter alia, the petition fee and the statement required by 37 C.F.R. § 1.78(c)(3), which was dismissed via the mailing of a decision on June 18, 2019 which indicates requirements (2) and (3) of 37 C.F.R. 
§§ 1.78(c) and 1.78(e) above have each been satisfied.  

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on August 16, 2019 which was dismissed via the mailing of a decision on September 10, 2019 which indicates requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

A second renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on December 11, 2019 which was dismissed via the mailing of a decision on May 5, 2020 and a corrected decision was mailed on May 5, 2020 which indicates requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

A third renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on November 2, 2020, which was dismissed via the mailing of a decision on January 12, 2021 and a corrected decision was mailed on May 5, 2020 which indicates requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

A fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on January 19, 2021, which was dismissed via the mailing of a decision on February 26, 2021.

With this fifth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e), the required reference has been received.

To date, requirements (1), (2), and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See M.P.E.P. § 211.05.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that this application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt




    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).